The Fund held annual meeting of shareholders on July 14, 2009. Common/Preferred shareholders voted as indicated below: Withheld Affirmative Authority Convertible & Income II Re-election of Hans W. Kertess -Class III to serve until 2012 51,169,985 2,112,025 Re-electionof John C. Maney** -Class III to serve until 2012 51,258,807 2,023,203 Election of Diana L. Taylor*† -Class II to serve until 2011 8,325 171 Messrs. Paul Belica, James A. Jacobson***, William B.Ogen, IV and R. Peter Sullivan, III continue to serve as Trustees of Convertible & Income Fund II. * Preferred Shares Trustee. ** John C. Maney is an Interested Trustee of the Fund.***Mr. Jacobson joined the Board of Trustees on September 10, 2009. † Resigned from the Board of Trustees on September 10, 2009.Mr. Robert E. Connor* served as a Trustee of the Fund until his death on April 8, 2010.
